Exhibit 10.1

 

[ex10-1_001.jpg]



DR. NEIL CARMICHAEL

NON-EXECUTIVE DIRECTORSHIP AGREEMENT





 

 

NON-EXECUTIVE DIRECTORSHIP AGREEMENT

 

THIS is dated on the 23rd August, 2019.

 

BETWEEN:

Pacific Green Technologies Inc. a Company incorporated in the State of Delaware
and whose offices are located at [  ]

(the “Company”)

AND:

Neil Carmichael,

(the “Director”)

 

WHEREAS:

 

A.  The Company desires to appoint the Director to its board of directors in
order to perform services customary to that which is expected of a non-executive
member of a board of directors of a publicly reporting company (the “Services”);

 

B.  The Director has agreed to provide the Services to the Company on the terms
and conditions of this Agreement.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:

 

Article 1

APPOINTMENT AND AUTHORITY OF DIRECTOR

 

1.1  Appointment of Director. The Company hereby appoints the Director to
perform the Services for the benefit of the Company as hereinafter set forth,
and the Company hereby authorizes the Director to exercise such powers as
provided under this Agreement. The Director accepts such appointment on the
terms and conditions herein set forth.

 

1.2  Performance of Services. The Services hereunder have been and shall
continue to be provided on the basis of the following terms and conditions:

 

(a)the Director shall report directly to the Board of Directors of the Company;

 

(b)the Director shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder, including the Services, are to the
satisfaction of the Company, acting reasonably, and the Director shall provide
any other services not specifically mentioned herein, but which a director by
law must perform in the discharge of his fiduciary duties and to ensure that the
best interests of the Company are maintained; and

 

(c)the Company shall report the results of the Director’s duties hereunder as
may be requested by the Company from time to time.

 



1

 

 

1.3  Authority of Director. The Director shall have no right or authority,
express or implied, to commit or otherwise obligate the Company in any manner
whatsoever except to the extent specifically provided herein or specifically
authorized in writing by the Company or by law.

 

1.4  Independent Director. In performing the Services, the Director shall be an
independent Director and not an employee or agent of the Company, except that
the Director shall be the agent of the Company solely in circumstances where the
Director must be the agent to carry out its obligations as set forth in this
Agreement. Nothing in this Agreement shall be deemed to require the Director to
provide the Services exclusively to the Company and the Director hereby
acknowledges that the Company is not required and shall not be required to make
any remittances and payments required of employers by statute on the Director’s
behalf and the Director or any of its agents shall not be entitled to the fringe
benefits provided by the Company to its employees.

 

Article 2
DIRECTOR’S AGREEMENTS

 

2.1  Attendance at Meetings of the Board. The Director agrees to attend up to a
maximum of four (4) board meetings annually plus one (1) Annual General Meeting
if the Company requests one at reasonable notice.

 

2.2  Expense Statements. The Director may incur expenses in the name of the
Company as agreed in advance in writing by the Company, provided that such
expenses relate solely to the carrying out of the Services. The Director will
immediately forward all invoices for expenses incurred on behalf of and in the
name of the Company and the Company agrees to pay said invoices directly on a
timely basis. The Director agrees to obtain approval from the Company in writing
for any individual expense of $500 or greater or any aggregate expense in excess
of $1,000 incurred in any given month by the Director in connection with the
carrying out of the Services.

 

2.3  Regulatory Compliance. The Director agrees to comply with all applicable
securities legislation and regulatory policies in relation to providing the
Services, including but not limited to United States securities laws (in
particular, Regulation FD) and the policies of the United States Securities and
Exchange Commission.

 

2.4  Prohibition Against Insider Trading. The Director hereby acknowledges that
the Director is aware, and further agrees that the Director will advise those of
its directors, officers, employees and agents who may have access to
Confidential Information, that United States securities laws prohibit any person
who has material, non-public information about a company from purchasing or
selling securities of such a company or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities.

 

Article 3

COMPANY’S AGREEMENTS

 

3.1  Cash Compensation. Compensation for agreeing to enter into this Agreement
and provide the Services to be rendered by the Director pursuant to this
Agreement shall be USD$3,000 per calendar month for the term of this Agreement
(defined in Section 4.1 below).

 



2

 

 

3.2 Information. Subject to the terms of this Agreement, including without
limitation Article 5 hereof, and provided that the Director agrees that it will
not disclose any material non-public information to any person or entity, the
Company shall make available to the Director such information and data and shall
permit the Director to have access to such documents as are reasonably necessary
to enable it to perform the Services under this Agreement. The Company also
agrees that it will act reasonably and promptly in reviewing materials submitted
to it from time to time by the Director and inform the Director of any material
inaccuracies or omissions in such materials.

 

Article 4

DURATION, TERMINATION AND DEFAULT

 

4.1 Effective Date. This Agreement shall become effective as of August 23, 2019
(the “Effective Date”, and shall continue for a period of twelve (12) months
from the Effective Date (the “Term”) or until earlier terminated pursuant to the
terms of this Agreement. On or before the date falling one month prior to the
expiry of the Term (or any extension thereof), the Company and the Director
shall discuss and agree any extension to this Agreement and the terms of such
extension. Any agreement to extend the Term shall be documented between the
parties in writing.

 

4.2  Termination. Without prejudicing any other rights that the Company may have
hereunder or at law or in equity, the Company may terminate this Agreement
immediately upon it election to do so, or if it so elects, upon delivery of
written notice to the Director if:

 

(a)the Director breaches section 2.3 or 2.4 of this Agreement;

 

(b)the Director breaches any other material term of this Agreement and such
breach is not cured to the reasonable satisfaction of the Company within thirty
(30) days after written notice describing the breach in reasonable detail is
delivered to the Director;

 

(c)the Company determines that the Director has acted, is acting or is likely to
act in a manner detrimental to the Company or has violated or is likely to
violate the confidentiality of any information as provided for in this
Agreement;

 

(d)the Director is unable or unwilling to perform the Services under this
Agreement, or

 

(e)the Director commits fraud, neglect or misconduct in the discharge of his
Services.

 

4.3  Termination with Notice. Either the Director or the Company may terminate
this Agreement by providing at least thirty (30) days prior written notice to
the other party.

 

4.4  Duties Upon Termination. Upon termination of this Agreement for any reason,
the Director shall upon receipt of all sums due and owing, promptly deliver the
following in accordance with the directions of the Company:

 

(a)a final accounting, reflecting the balance of expenses incurred on behalf of
the Company as of the date of termination; and

 

(b)all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts in his
possession, provided that the Director shall be entitled thereafter to inspect,
examine and copy all of the documents which it delivers in accordance with this
provision at all reasonable times upon three (3) days’ notice to the Company.

 



3

 

 

Article 5
CONFIDENTIALITY AND NON-COMPETITION

 

5.1  Maintenance of Confidential Information. The Director acknowledges that in
the course of its appointment hereunder the Director will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company or its respective affiliates,
associates or customers (the “Confidential Information”). For the purposes of
this Agreement, “Confidential Information” includes, without limitation, any and
all Developments (as defined herein), trade secrets, inventions, innovations,
techniques, processes, formulas, drawings, designs, products, systems,
creations, improvements, documentation, data, specifications, technical reports,
customer lists, supplier lists, distributor lists, distribution channels and
methods, retailer lists, reseller lists, employee information, financial
information, sales or marketing plans, competitive analysis reports and any
other thing or information whatsoever, whether copyrightable or uncopyrightable
or patentable or unpatentable. The Director acknowledges that the Confidential
Information constitutes a proprietary right, which the Company is entitled to
protect. Accordingly the Director covenants and agrees that during the Term and
thereafter until such time as all the Confidential Information becomes publicly
known and made generally available through no action or inaction of the
Director, the Director will keep in strict confidence the Confidential
Information and shall not, without prior written consent of the Company in each
instance, disclose, use or otherwise disseminate the Confidential Information,
directly or indirectly, to any third party.

 

5.2  Exceptions. The general prohibition contained in Section 5.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:

 

(a)is available to the public generally in the form disclosed;

 

(b)becomes part of the public domain through no fault of the Director;

 

(c)is already in the lawful possession of the Director at the time of receipt of
the Confidential Information; or

 

(d)is compelled by applicable law to be disclosed, provided that the Director
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.

 

5.3  Developments. Any information, data, work product or any other thing or
documentation whatsoever which the Director, either by itself or in conjunction
with any third party, conceives, makes, develops, acquires or acquires knowledge
of during the Director’s appointment with the Company or which the Director,
either by itself or in conjunction with any third party, shall conceive, make,
develop, acquire or acquire knowledge of (collectively the “Developments”) in
the course of performing the Services under this Agreement and during the Term
or at any time thereafter during which the Director is engaged by the Company
that is related to the Company’s business of developing and commercializing its
technologies and intellectual property regarding clean energy, renewable power
plants and emission control shall automatically form part of the Confidential
Information and shall become and remain the sole and exclusive property of the
Company. Accordingly, the Director does hereby irrevocably, exclusively and
absolutely assign, transfer and convey to the Company in perpetuity all
worldwide right, title and interest in and to any and all Developments and other
rights of whatsoever nature and kind in or arising from or pertaining to all
such Developments created or produced by the Director during the course of
performing this Agreement, including, without limitation, the right to effect
any registration in the world to protect the foregoing rights. The Company shall
have the sole, absolute and unlimited right throughout the world, therefore, to
protect the Developments by patent, copyright, industrial design, trademark or
otherwise and to make, have made, use, reconstruct, repair, modify, reproduce,
publish, distribute and sell the Developments, in whole or in part, or combine
the Developments with any other matter, or not use the Developments at all, as
the Company sees fit.

 



4

 

 

5.4  Protection of Developments. The Director does hereby agree that, both
before and after the termination of this Agreement, the Director shall perform
such further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made under Section 5.3 hereof. If the Company is for
any reason unable, after reasonable effort, to secure execution by the Director
on documents needed to effect any registration or to apply for or prosecute any
right or protection relating to the Developments, the Director hereby designates
and appoints the Company and its duly authorized officers and agents as the
Director’s agent and attorney to act for and in the Director’s behalf and stead
to execute and file any such document and do all other lawfully permitted acts
necessary or advisable in the opinion of the Company to effect such registration
or to apply for or prosecute such right or protection, with the same legal force
and effect as if executed by the Director.

 

5.5  Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Director of any of the provisions contained in this
Article 5 will result in immediate and irreparable damage to the Company and
that the Company could not adequately be compensated for such damage by monetary
award alone. Accordingly, the Director agrees that in the event of any such
violation or threatened violation, the Company shall, in addition to any other
remedies available to the Company at law or in equity, be entitled as a matter
of right to apply to such relief by way of restraining order, temporary or
permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.

 

5.6  Reasonable Restrictions. The Director agrees that all restrictions in this
Article 5 are reasonable and valid, and all defenses to the strict enforcement
thereof by the Company are hereby waived by the Director.

 

Article 6
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE DIRECTOR

 

6.1  Representations, Warranties and Covenants of the Director. The Director
hereby represents and warrants to and covenants with the Company (which
representations, warranties and covenants shall survive the end of the expiry of
the Term or early termination of this Agreement) that:

 

(a)the Director is not a US Person as that term is defined in Regulation S
promulgated under the 1933 Act;

 

(b)the entering into of this Agreement and the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of the
Director;

 

(c)the entering into of this Agreement and the transactions contemplated thereby
will not result in the violation of any of the terms and provisions of any law
applicable to the Director, or of any agreement, written or oral, to which the
Director may be a party or by which the Director is or may be bound;

 



5

 

 

(d)the Director has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Director enforceable against
the Director in accordance with its terms;

 

(e)the Director has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
Company;

 

(f)the Director is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Director participating, pursuant to a contractual agreement
or otherwise.

 

Article 7
MISCELLANEOUS

 

7.1  Notices. All notices required or allowed to be given under this Agreement
shall be made either personally by delivery to or by facsimile transmission to
the address set forth above or to such other address as may be designated from
time to time by such party in writing.

 

7.2  Independent Legal Advice. The Director acknowledges that:

 

(a)this Agreement was prepared for the Company;

 

(b)the Director has been requested to obtain his own independent legal advice on
this Agreement prior to signing this Agreement;

 

(c)the Director has been given adequate time to obtain independent legal advice;

 

(d)by signing this Agreement, the Director confirms that he fully understands
this Agreement; and

 

(e)by signing this Agreement without first obtaining independent legal advice,
the Director waives his right to obtain independent legal advice.

 

7.3  Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 

7.4  Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the appointment of the Director by the Company are null and void.
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.

 

7.5  Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

 

7.6  Waiver. No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent. A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

 



6

 

 

7.7  Amendments in Writing. No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

 

7.8  Assignment. Except as herein expressly provided, the respective rights and
obligations of the Director and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon the
Director and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

7.9  Severability. In the event that any provision contained in this Agreement
shall be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.

 

7.10  Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 

7.11  Number and Gender. Wherever the singular or masculine or neuter is used in
this Agreement, the same shall be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.

 

7.12  Time. Time shall be of the essence of this Agreement. In the event that
any day on or before which any action is required to be taken hereunder is not a
business day, then such action shall be required to be taken at or before the
requisite time on the next succeeding day that is a business day. For the
purposes of this Agreement, “business day” means a day which is not Saturday or
Sunday or a statutory holiday in British Columbia, Canada.

 

7.13  Enurement. This Agreement is intended to bind and enure to the benefit of
the Company, its successors and assigns, and the Director and the personal legal
representatives of the Director.

 

7.14  Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed to be an original and all of which will together
constitute one and the same instrument.

 

7.15  Currency. Unless otherwise provided, all dollar amounts referred to in
this Agreement are in lawful money of the United States of America.

 

7.16  Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the effective date of this Agreement.

 

7.17  Proper Law. This Agreement will be governed by and construed in accordance
with the law of the State of Delaware. The parties hereby attorn to the
jurisdiction of the Courts in the State of Delaware.

 



7

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

PACIFIC GREEN TECHNOLOGIES INC.         Per: /s/ Scott Poulter     Scott Poulter
  Its: Chief Executive Officer  

 

THE DIRECTOR,         Per: /s/ Neil Carmichael     Dr. Neil Carmichael  

 

 

 

8

 

